1                                  UNITED STATES DISTRICT COURT

2                                          DISTRICT OF NEVADA

3                                                     ***

4

5     WAYNE PORRETTI,
                                                        Case No.: 3:19-CV-0328-MMD-CLB
6                           Plaintiff,
                                                        REFERRAL TO PRO BONO PROGRAM
7     vs.
      J. DZURENDA, et al.,
8
                             Defendants.
9

10          This case is referred to the Pro Bono Program ("Program") adopted in General Order
11   2016-02 for the purpose of screening for financial eligibility (if necessary) and identifying counsel
12   willing to be appointed as pro bono counsel for Plaintiff. The scope of appointment shall be for
13   the limited purpose of representing plaintiff for the early inmate mediation on a date to be
14   determined. By referring this case to the Program, the Court is not expressing an opinion as to
15   the merits of the case. Accordingly,
16          IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for
17   appointment of counsel for the purposes identified herein.
18          IT IS FURTHER ORDERED that the Clerk shall also forward this order to the Pro Bono
19   Liaison.
20          DATED: March 24, 2020.
21

22

23
                                                            ___________________________________
24
                                                            CARLA BALDWIN
25
                                                            UNITED STATES MAGISTRATE JUDGE
